DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Accordingly, Applicant's filed submission has been entered. 
	The following is a Non-Final office action in response to the communication received on November 03, 2020. Claims 1-20 are amended. Claims 1-20 are pending and examined herein.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.
Claims 4 and 13 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.
	As per claim 4, it recites "... amount of time in which the respective said users received at least one of the plurality of items of digital marketing content, amount of money spent on purchases of goods or services related to the plurality of items of digital marketing content, or number of purchases of goods or services related to the plurality of items of digital marketing content." However, there is an antecedent basis issue with the underlined recitation, namely the plurality of items of digital marketing content. 
the plurality of items of digital content" in place of the underlined recitation noted above. 
	As per claim 13, it recites "... outcome includes a conversion rate, an amount of revenue generated, or a subscription rate for the particular item of the digital marketing content."
	To resolve the antecedent basis issue, the claim should be amended to recite "the digital content" in place of the underlined recitation noted above.
Claim Rejections - 35 USC § 101
	
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). 
Under step 1, per MPEP 2106.03, claims 1-8 are a method, claims 9-13 are also a method, and claims 14-20 are a system. Thus, each claim, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. However, the claims are directed to a judicial exception, namely an abstract idea.
	Under step 2A prong one, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination 

(I) An abstract idea as recited per claims 1 and 9 (taking recitation of claim 1 as representative as claims 1 and 9 recite substantially similar subject matter) is as follows: (a) 
(a) collecting, [...], data describing provision of [...] content over time to a plurality of users;
(b) determining, [...], resulting causal impacts of a plurality of items of [...] content on an outcome from the data, the determining performed simultaneously [...] for a plurality of treatment and control sequences formed from the plurality of items of [...] content, the determining including:
	(b1) identifying the plurality of treatment sequences provided to first sets of users taken from the plurality of users, the plurality of treatment sequences including respective said items of [...] content;
	(b2) constructing the plurality of control sequences from the plurality of treatment sequences, respectively, by removing at least one of the respective said items of the [...] content from respective said treatment sequences;
	(b3) identifying second sets of users from the plurality of users, the second set of users provided with respective said control sequences;
	(b4) calculating propensity scores for the plurality of users, respectively, as a summary measure of covariates that describe characteristics of the plurality of users, the calculating performed using logical regression;

	(b6) determining a first set of causal impacts of the at least one of the respective said items of the [...] content on the outcome for the subsets of the users from the first sets of users, respectively;
	(b7) determining a second set of causal impacts of the at least one of the respective said items of the [...] content on the outcome for the subset of the users from the second sets of users, respectively; and
	(b8) determining whether the resulting causal impact of the at least one of the respective said items of the digital content has a negative causal impact on other items of the plurality of [...] content on achieving the outcome based on a comparison of respective ones of the first set of causal impacts with responsive ones of the second set of causal impacts; and
(c) controlling, [...], output of a subsequent item of [...] content [...] to a client [...] based on the resulting causal impacts.
	- per claim 14, it recites substantially similar subject matter as claim 1 above with the exception of following limitation: (a5) a causal impact estimation [...] to determine, [...], the resulting causal impacts as to whether the respective said items of the [...] content have a positive, neutral, or negative causal impact on other items of the plurality of [...] marketing content in achieving the outcome based on a comparison of respective ones of a first set of causal impacts of subsets from the first sets of users with a second set of causal impacts of subsets from the second sets of users.
	Further, dependent claims 2-8, 10-13, and 15-20 recite the same abstract idea as they further specify the abstract idea in a descriptive manner with the exception of additional elements claims 2, 10, 15 (and taking recitation of claim 2 as representative) wherein data is observational data in which each of the plurality of users are provided with at least one of the plurality of items of [...] content. Thus, in this instance, italicized recitation is the abstract recitation and one or more additional element(s) is/are denoted using square brackets, [...], i.e. the word "digital" in this instance as it confines the idea to a technical environment, and has been considered under prong two and step 2B. 
	Additionally, claims 3, 11, and 16 recite wherein the locating includes calculating the propensity score as a summary measure for the covariates for respective said users in the first and second sets; claims 4 and 12 recite wherein the covariates includes any of household income, gender, amount of time in which the respective said users received at least one of the plurality of items of [...] marketing content, amount of money spent on purchases of goods or services related to the plurality of items of [...] marketing content, or number of purchases of goods or services related to the plurality of items of [...] marketing content; claims 5 and 17 recite wherein the locating includes using a greedy algorithm; claims 6, 13, and 18 recite wherein the outcome includes any of a conversion rate, an amount of revenue generated, or a subscription rate; claims 19 and 7 recite wherein the resulting causal impacts indicates whether the respective said items of the [...] content have a positive, neutral, or negative causal impact on the outcome; and claims 8-20 recite wherein the determining the resulting causal impacts subtracting respective ones of the first set of causal impacts from respective ones of the second set of causal impacts.
	(II) Thus, based on the foregoing recitation, the claims recite an abstract idea of estimating resulting causal impact of a particular item wherein the item is included in plurality of treatment sequences and not included in plurality of control sequences to sets of users who are further filtered into subsets of user based on matching characteristics to study causal impact of the particular item to ascertain whether causal impact of the particular item justifies its presentation to clients subsequently or in the future, which is primarily (emphasis added) mental processes and certain methods of organizing human activity which is carried out at least in part using mathematical concepts. 
	The phrase "Mental processes" applies to concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Further, see MPEP 2106.04(a)(2) III. A-C. This grouping is applicable as user behavior associated with treatment sequences and control sequences is evaluated to provide a judgement in terms of causal impact of a particular item, which again is present in treatment sequences and absent in control sequences, to formulate a opinion in terms of positive, neutral, or negative such that decision as to whether that particular item should be presented to a client based on the results of the causal impact.
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C. This grouping and subgrouping said items of the [...] content have a positive, neutral, or negative causal impact on other items of the plurality of [...] marketing content in achieving the outcome based on a comparison of respective ones of a first set of causal impacts of subsets from the first sets of users with a second set of causal impacts of subsets from the second sets of users", i.e. mental evaluation of commercial interactions (including advertising, marketing or sales activities or behaviors) such that "output of a subsequent item of [...] content [...] to a client [...]", can be controlled based on the resulting causal impacts of the item by comparing treatment and control sequences presented to users.
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C. This grouping is applicable due to:
	(I) explicit recitation, for instance note (a) per claims 1 and 9 "calculating propensity scores for the plurality of users, respectively, as a summary measure of covariates that describe characteristics of the plurality of users, the calculating performed using logical regression," (b) per claims 3, 11, and 16 calculating a propensity score, (c) per claims 5 and 17 a greedy algorithm, and (d) subtracting per claims 8 and 20; and 
	(II) in accordance with October 2019 update on subject matter eligibility guidelines clarifying that the claims can fall into one or more groupings, see section "I. Evaluating Whether A Claim Recites A Judicial Exception At Step 2A Prong One " sub-section "B. Multiple Judicial Exceptions Recited In A Claim" note "Other claims may recite multiple an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. "; and see section "II. The Groupings Of Abstract Ideas Enumerated In The 2019 PEG " note "These groupings are not mutually exclusive, i.e., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG. For example, a claim reciting performing mathematical calculations using a formula that could be practically performed in the human mind may be considered to fall within the mathematical concepts grouping and the mental process grouping. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings, and proceed with the analysis in Step 2A Prong Two." Accordingly, based on foregoing items (I) and (II), the mathematical concepts grouping is applicable.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under step 2A prong two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).

	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-20 at least are per claims 1 and 9 are a digital environment comprising digital content items, a computing device, a network, and client devices; per claim 14 modules, namely a sequence identification module; a user matching module; a causal impact estimation module; and a marketing content control module, implemented by a processing system and computer-readable storage medium of a computing device; and per remaining claims 2-8; 10-13; and 15-20, they either recite the same additional element as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic. The additional elements, namely a computing device or a processing system and computer-readable storage medium of a computing device are simply utilized as generic tools to implement the abstract idea or plan or modules as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, for instance see at least as-filed spec. para. [0017] note "an example device that can be implemented as any type of computing device as described and/or utilized with reference to FIGS. 1-6 to implement embodiments of the techniques described herein"; [0026]-[0027], [0062]-[0075]. Additionally, the claims are implementing a commercial solution to a commercial problem, for instance see [0001]-[0004], [0008].
the computing device via a network, collects data describing provision of digital content over time to a plurality of users [however such data gathering is considered insignificant extra solution activity (see MPEP 2106.05(g))], wherein one or more digital content item's presence is evaluated through comparison of treatment  and control sequences to ascertain causal impacts on users, to control output, by the computing device, a subsequent item of digital content via a network to a client device based on the resulting causal impacts, i.e. receiving and/or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Therefore, the abstract idea of estimating resulting causal impact of a particular item wherein the item is included in plurality of treatment sequences and not included in plurality of control sequences to sets of users who are further filtered into subsets of user based on matching characteristics to study causal impact of the particular item to ascertain whether causal impact of the particular item justifies its presentation to clients subsequently or in the future (prong one) is not integrated into a practical application upon consideration of the additional element(s) (prong two). As such, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, the claims, namely 1-20, are directed to the abstract idea of estimating resulting causal impact of a particular item wherein the item is included in plurality of treatment sequences and not included in plurality of control sequences to sets of users who are further filtered into subsets of user based on matching characteristics to study causal impact of the particular item to ascertain whether causal impact of the particular item justifies its presentation to clients subsequently or in the future - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are generic and described at a high level of generality. They simply execute "apply it" instructions using the additional elements as tools. The claims here appear to be automating mental tasks. As such, the abstract idea executed using the additional elements as tools is intended to be merely carried out in a technical environment, Id. or note step 2A prong two).
	Regarding insignificant extra-solution activity, such as (i) a pre-solution activity e.g. data gathering, here note "collecting, by the computing device via a network, data describing
provision of digital content over time to a plurality of users"; and (ii) a post-solution activity e.g. outputting a result to a device or printer printing, here note "controlling, by the computing device, output of a subsequent item of digital content via a network to a client device based on the resulting causal impacts" [such activates are considered insignificant extra solution activity (see MPEP 2106.05 and 2106.05(g))]. The courts have already found such insignificant extra-solution activates as well-understood, routine, or conventional. Accordingly, the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing by citing appropriate case law precedents as follows:
i. Receiving (here collecting) or transmitting ( here output of a subsequent item) data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and ii. presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 similarly here a digital content item is evaluated by presenting treatment and control sequences comprising plurality of items to study the effect or causal impact of the digital items on other items and on users such that subsequently an optimized selection of a digital item can be made based on the causal impact.
	Therefore the claims here fail to contain any additional element or combination of additional elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103 - Reasons for Withdrawal
5.	The reasons for withdrawal are as follows:
	(I) patent Board Decision of record September 24, 2020 in which the 35 U.S.C. 103 rejection by the Examiner was reversed, see pages 19-20 of the decision; and 
	(II) in view of the filed claim amendments, the Examiner updated the search and the closest prior art discovered, namely Lindsay et al. (Pub. No: US 2010/0306043) referred to hereinafter as Lindsay, at least see closest Lindsay paras. [0009]; [0023]-[0025]; [0031]-[0036]; [0048]; [0053]; and [0055], however these paras. of Lindsay fail to render the claims obvious, i.e. claims are nonobvious over Lindsay because (i) per claim 1 (and claim 9 which recites substantially similar subject matter to claim 1 and taking claim 1 as illustrative) Lindsay fails to teach claim 1 limitations (b4) calculating propensity scores for the plurality of users, respectively, as a summary measure of covariates that describe characteristics of the plurality of users, the calculating performed using logical regression;
	(b5) locating subsets from the first set of users that match subsets from the second set of users based on the propensity scores;

	(b7) determining a second set of causal impacts of the at least one of the respective said items of the digital content on the outcome for the subset of the users from the second sets of users, respectively; and
	(b8) determining whether the resulting causal impact of the at least one of the respective said items of the digital content has a negative causal impact on other items of the plurality of digital content on achieving the outcome based on a comparison of respective ones of the first set of causal impacts with responsive ones of the second set of causal impacts; and
(c) controlling, by the computing device, output of a subsequent item of digital content via a network to a client device based on the resulting causal impacts; and
(ii) per claim 14 Lindsay fails to teach claim 14 limitations (a5) a causal impact estimation module implemented by the processing system and computer-readable storage medium of the computing device to determine, automatically and without user intervention, the resulting causal impacts as to whether the respective said items of the digital content have a positive, neutral, or negative causal impact on other items of the plurality of digital marketing content in achieving the outcome based on a comparison of respective ones of a first set of causal impacts of subsets from the first sets of users with a second set of causal impacts of subsets from the second sets of users; and (b) a marketing content control module implemented by the processing system and computer-readable storage medium of the computing device to control output of a subsequent item of digital marketing content over a network to a client device based on the resulting causal impacts because (i) Lindsay relies on user polling to ascertain effectiveness for instance see Fig. on other items of the plurality of digital marketing content in achieving the outcome", i.e. does not appear to be concerned with evaluating impact on other items. Thus, the above methodology per claim 14 limitations (a5) and (b) differs as it does not require (i) further user intervention such as polling to ascertain causal impact based on which output of one or more subsequent items is controlled, and (ii) differs as it actually "evaluates ...  whether the respective said items of the digital content have a positive, neutral, or negative causal impact on other items on other items of the plurality of digital marketing content in achieving the outcome." 
Accordingly, based on the foregoing, Lindsay is not sufficient to establish a prima facie case of obviousness and as such the rejection of claims 1-20 under 35 U.S.C. 103 is withdrawn by the Examiner.
Response to Applicant's Remarks/Arguments
6.	As per "35 U.S.C. § 101" in the response filed on November 03, 2020, the Applicant on page 10 of the response in the "Remarks" section notes "Claims 1-20 stand rejected under 35 U.S.C.  101 as being directed to nonstatutory subject matter. The Board indicated that the claims are "directed to the abstract ideas of a mental process and a method of organizing human activity." Board's Decision, p. 15. Accordingly, the Applicant submits amendments herein to overcome the rejection." 
	Next, the Applicant, after reproducing recitation of all independent claims, argues on page 14 that newly added features or claims as amended "are not directed to the abstract ideas of February 2018: Eligibility Quick Reference Sheet Identifying Abstract Ideas; and lastly on pages 19-21 the Applicant argues against "Step 2B", but in actuality the arguments therein pertain to and are against 2019 PEG step 2A prong two note "the claims as amended provide a practical application".
	Examiner's response: (A) After having considered the Applicant's arguments in their entirety, the Examiner respectfully disagrees and finds the Applicant's arguments unpersuasive. The rejection has been updated in view of filed claim amendments. Accordingly, the Applicant should not the updated 35 U.S.C. 101 rejection as set forth above. The Examiner respectfully disagrees that instant claims are (i) like Example 39 as the facts and inventions are different; and (ii) "iii. The claims are not directed to mathematical relationships/formulas." Contrary to such assertions, as updated based on the abstract recitation, the claims indeed recite an abstract idea of estimating resulting causal impact of a particular item wherein the item is included in plurality of treatment sequences and not included in plurality of control sequences to sets of users who are further filtered into subsets of user based on matching characteristics to study causal impact of the particular item to ascertain whether causal impact of the particular item justifies its presentation to clients subsequently or in the future, which is primarily (emphasis added) mental processes and certain methods of organizing human activity which is carried using mathematical concepts. Additionally, the Examiner's findings are consistent with October 2019 PEG, for instance see "The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations. Further, see MPEP 2106.04(a)(2) I. A-C. This grouping is applicable due to:
	(I) explicit recitation, for instance note (a) per claims 1 and 9 "calculating propensity scores for the plurality of users, respectively, as a summary measure of covariates that describe characteristics of the plurality of users, the calculating performed using logical regression," (b) claims 3, 11, and 16, (c) per claims 5 and 17 using a greedy algorithm, and (d) subtracting per claims 8 and 20; and 
	(II) in accordance with October 2019 update on subject matter eligibility guidelines clarifying that the claims can fall into one or more groupings, see section "I. Evaluating Whether A Claim Recites A Judicial Exception At Step 2A Prong One " sub-section "B. Multiple Judicial Exceptions Recited In A Claim" note "Other claims may recite multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record."; and see section "II. The Groupings Of Abstract Ideas Enumerated In The 2019 PEG " note "These groupings are not mutually exclusive, i.e., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG. For example, a claim reciting performing mathematical calculations using a formula that could be practically performed in the human mind may be considered to fall within the mathematical concepts grouping and the preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings, and proceed with the analysis in Step 2A Prong Two." Accordingly, explanation based on foregoing items (I) and (II), the mathematical concepts grouping is applicable.";
	(B) Next, regarding the Applicant's argument per "i. The claims are not directed to an idea of itself" the Examiner disagrees because firstly per 2019 PEG, the abstract grouping which the Applicant appears to be arguing against is called mental processes; and secondly, contrary to the Applicant's assertion and consistent with the Board's findings and per 2019 PEG, note as updated "The phrase "Mental processes" applies to concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Further, see MPEP 2106.04(a)(2) III. A-C. This grouping is applicable as user behavior associated with treatment sequences and control sequences is evaluated to provide a judgement in terms of causal impact of a particular item, which again is present in treatment sequences and absent in control sequences, to formulate a opinion in terms of positive, neutral, or negative such that decision as to whether that particular item should be presented to a client based on the results of the causal impact."; 
	(C) Next, regarding the Applicant's argument per "ii. The claims are not directed to certain methods of organizing human activity" the Examiner disagrees because note "The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following subgrouping as noted above is applicable as the claims pertain to, based on the foregoing abstract recitation, studying the effects of a marketing item on other marketing items by presenting it to sets of users, and for instance note "determine, [...], the resulting causal impacts as to whether the respective said items of the [...] content have a positive, neutral, or negative causal impact on other items of the plurality of [...] marketing content in achieving the outcome based on a comparison of respective ones of a first set of causal impacts of subsets from the first sets of users with a second set of causal impacts of subsets from the second sets of users", i.e. mental evaluation of commercial interactions (including advertising, marketing or sales activities or behaviors) such that "output of a subsequent item of [...] content [...] to a client [...]", can be controlled based on the resulting causal impacts of the item by comparing treatment and control sequences presented to users."; and 
	(D) Next, regarding the Applicant's argument, which is incorrectly noted as "Step 2B" (it should be noted as Step 2A Prong Two), which states "Although Applicant respectfully submits that the claims do not recite an abstract idea as enumerated in the 2019 PEG, the claims nonetheless provide a practical application that provides meaningful limits. "If the recited exception is integrated into a practical application of the exception, then the claim is eligible at Prong Two of revised Step 2A. This concludes the eligibility analysis." (2019 PEG, p. 54)" and supports the argument by citing Example 42. However, the Examiner finds no correlation between the facts of Example 42 with the instant claims as the inventions are different. Further, the Applicant is reminded that under step 2A prong two and step 2B, additional elements are to be evaluated and based on the additional elements determination is to be made whether the additional elements integrate the judicial exception, namely abstract idea (as it applies to instant 
	Therefore, the Examiner finds the Applicant's arguments against 35 U.S.C. 101 rejection unpersuasive.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Examiner, Art Unit 3688